NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2336
                                       __________

                                    LAN TU TRINH,
                                              Appellant

                                             v.

                                 MICHAEL TRINH
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-19-cv-01945)
                      District Judge: Honorable Cynthia M. Rufe
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 1, 2022

                Before: KRAUSE, BIBAS and SCIRICA, Circuit Judges

                             (Opinion filed February 3, 2022)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Lan Tu Trinh appeals from an order of the United States District Court for the

Eastern District of Pennsylvania, which dismissed for lack of subject matter jurisdiction

her complaint against Michael Trinh.

       Trinh’s complaint alleged that Michael Trinh “committed fraudulent acts and

participated in criminal activity to steal [her] properties in [state] court proceedings.”

Dkt. #1 at 6. The cover sheet and the complaint claim “Federal Question” jurisdiction

and state that the federal question is “investigation.” Dkt. #1 at 2, 4. For relief, Trinh

requested that the court “stop the fraudulent and criminal activities so that [she] can have

a peaceful and normal life.” Dkt. #1 at 6.

       The District Court sua sponte dismissed Trinh’s complaint without prejudice for

lack of subject matter jurisdiction. The Court noted that the complaint was “the third

action that Lan Trinh has filed in this Court in recent months against Michael Trinh in

connection with what appears to be a family business dispute.” Dkt. #4 at n.1. The Court

explained that Trinh had failed to allege any basis for a claim under federal law or

diversity jurisdiction, as was the case in her other actions. Trinh timely appealed.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the

District Court’s dismissal for lack of subject matter jurisdiction is plenary. FOCUS v.

Allegheny Cnty. Ct. of Common Pleas, 75 F.3d 834, 839-40 (3d Cir. 1996).

       As we explained in Trinh’s other appeals, “In order to have subject matter

jurisdiction, a District Court must be able to exercise either federal question jurisdiction

or diversity jurisdiction. See 28 U.S.C. §§ 1331-1332.” Trinh v. Off. of Recs. City of

Phila., 779 F. App’x 118, 119-20 (3d Cir. 2019); see also Trinh v. Fineman, 784 F. App’x

                                               2
116, 117 (3d Cir. 2019). As the plaintiff in this case, Trinh was required to plead the

grounds for jurisdiction. See Fed. R. Civ. P. 8(a)(1); Lincoln Benefit Life Co. v. AEI

Life, LLC, 800 F.3d 99, 106 (3d Cir. 2015). Pursuant to § 1332(a)(1), federal district

courts have subject matter jurisdiction when there is diversity of citizenship between the

parties and the amount in controversy exceeds $75,000. To establish diversity of

citizenship, “diversity must be complete; that is, no plaintiff can be a citizen of the same

state as any of the defendants.” Midlantic Nat’l Bank v. Hansen, 48 F.3d 693, 696 (3d

Cir. 1995). Here, as was the case in Trinh’s prior lawsuits, the District Court again

concluded that all parties are citizens of Pennsylvania. ECF No. 4 at 1. Trinh has not

challenged that conclusion in her brief, and we see no basis for such a challenge.

       Nor has Trinh shown subject matter jurisdiction based on a federal question

pursuant to § 1331. For federal question jurisdiction to exist, “the party asserting

jurisdiction must satisfy the ‘well-pleaded complaint rule,’ which mandates that the

grounds for jurisdiction be clear on the face of the pleading that initiates the case.”

Goldman v. Citigroup Glob. Mkts. Inc., 834 F.3d 242, 249 (3d Cir. 2016). Trinh did not

refer to any federal law in her complaint and her vague assertions concerning “fraudulent

acts” regarding a property dispute are insufficient to invoke federal jurisdiction. See,

e.g., Fabrica de Muebles J.J. Alvarez, Incorporado v. Inversiones Mendoza, Inc., 682

F.3d 26, 33-34 (1st Cir. 2012).1




1
  To the extent that Trinh sought to impose criminal liability on Michael Trinh, she
lacked standing to do so. See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973).
                                              3
       Generally, while a District Court may sua sponte consider whether a plaintiff has

satisfied the burden of alleging facts that show that the Court has jurisdiction, the Court

should give the plaintiff an opportunity to be heard before dismissing a complaint for lack

of subject matter jurisdiction. See Berardi v. Swanson Mem’l Lodge No. 48 of the

Fraternal Ord of Police, 920 F.2d 198, 200 (3d Cir. 1990); Neiderhiser v. Borough of

Berwick, 840 F.2d 213, 216 n.6 (3d Cir. 1988). However, in this case, we are satisfied

that providing Trinh yet another opportunity to do so would be futile. Trinh has filed

multiple lawsuits against Michael Trinh that have been dismissed for her failure to allege

any basis for federal jurisdiction. Moreover, Trinh has not raised any colorable basis for

jurisdiction in her complaint or in her brief on appeal, and she has previously failed to

respond when given additional opportunities to establish jurisdiction. See, e.g., Trinh v.

Trinh, E.D. Pa. Civ. No. 18-cv-04114.

       Accordingly, given the circumstances of this case, Trinh’s litigation history

against her brother, and her demonstrated failure to establish federal jurisdiction when

given additional opportunities, we will affirm the judgment of the District Court.




                                              4